Exhibit 10.2

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (“Agreement”) is made as of February 8, 2019 between
OWP Ventures, Inc., a Delaware corporation (“Company”), and Bruce Raben
(“Consultant”, and together with Company, the “Parties”).

 

WHEREAS, Company is desirous of obtaining the services of Consultant, and
Consultant is desirous of offering its consulting services to the Company, on
the terms set forth herein.

 

NOW, THEREFORE, the Parties do hereby agree as follows:

 

1. Appointment. The Company hereby appoints and designates Consultant to furnish
consulting services in connection with the Company’s business operations, and
Consultant hereby accepts such appointment and designation, subject to the terms
and conditions set forth below.

 

2. Duties. Consultant shall provide consulting services to the Company in the
area of strategic advice and corporate development. The Consultant shall devote
such attention and time as is reasonably necessary to fulfill his duties and
responsibilities under this Agreement. Any and all agreements or understandings,
whether oral or written, relating to the business, operations, activities,
nature or otherwise within the purview of the Company shall only be entered into
by and on behalf of the Company. Consultant shall not have any authority to bind
the Company to any contractual obligation.

 

3. Consulting Fee Arrangements. As compensation for services rendered by
Consultant on behalf of the Company as herein provided, Consultant shall be paid
a monthly consulting fee of $5,000 and shall be issued a three-year option to
purchase 125,000 shares of common stock of the Company at an exercise price of
$0.50 per share, vesting over the initial term of this Agreement. In addition,
the Company shall pay or reimburse Consultant for all reasonable business
related expenses, including travel and entertainment, provided that Consultant
provides Company with appropriate receipts and other documentation.

 

4. Term. The term of this Agreement shall be for an initial period of 12 months,
and shall thereafter continue until terminated by either party upon notice to
the other party.

 

5. Disclosure of Confidential Information. Consultant may have access to the
Company’s books and records.

 

5.1 Except to the extent (a) authorized by the express prior written consent of
the Board of Directors, (b) required by law or any legal process, or (c)
reasonably believed by the Consultant to be desirable and appropriate in
performing its duties under this Agreement, the Consultant, will not, directly
or indirectly, at any time during the term, or at any time subsequent to the
termination of the Agreement, use or exploit, disseminate, disclose, or divulge
to any person, firm, corporation, association or other business entity, Company
Confidential Information (defined below). In no event shall Consultant use
Company Confidential Information for his own personal benefit not in furtherance
of the Company’s business, unless authorized by the express prior written
consent of the Board of Directors.

 



1

 

 

5.2 As used herein, but subject to the limitations below in this Section 5.2,
“Company Confidential Information” means all confidential information concerning
the Company or its business furnished to Consultant by Company in connection
with the services performed under this Agreement, in whatever form stored,
including without limitation, computer software, telephone lists, client lists,
prospective client lists, price lists, contract forms, catalogs, the business
books, records, files and know-how. All Company Confidential Information is
acknowledged to be the property of the Company and shall not be duplicated,
removed (except temporarily in the ordinary course of Company’s business) from
the Company’s possession or premises or made use of other than in pursuit of the
Company’s business or as may otherwise be required by law or any legal process,
or approved by the Company, or as is necessary in connection with any
adversarial proceeding against the Company. Upon termination of this Agreement
for any reason, or upon termination of Consultant’s services hereunder,
Consultant shall deliver to the Company, without further demands, all copies of
Company Confidential Information, including paper documents and/or electronic
storage media containing Company Confidential Information which are then in its
possession or under its control. Notwithstanding anything to the contrary
herein, information shall not be deemed Company Confidential Information if such
information (a) becomes generally known to the public in a reasonably integrated
form, through no violation of this Agreement on the part of the Consultant, (b)
becomes available to or known by the Consultant through disclosure by sources
other than from or through the Consultant, and such sources are not known by the
Consultant to be legally prohibited from disclosing such information, (c) was
available to or within the possession of the Consultant on a non-confidential
basis prior to its disclosure to the Consultant by the Company or (d) has been
or hereafter is independently acquired, developed or arrived at by the
Consultant without violation of its obligations under this Agreement.

 

6. Independent Contractor. Consultant shall be treated as an independent
contractor for all employment and tax law purposes. Consultant is an independent
contractor and nothing herein shall be deemed to confer upon Consultant the
rights, privileges or benefits of an employee of Company, nor shall any of
Consultant’s duties hereunder constitute Consultant an employee of the Company.
Consultant will not receive and hereby waives and relinquishes any and all
right, claim or interest he now may have, and hereby rejects any and all right,
claim or interest he might otherwise have in the future, to any privileges, or
to any benefit, welfare plan or other employee plans, benefits or perquisites,
provided by Company to its employees with respect to the services provided by
him to the Company. Without limiting the generality of the foregoing, Consultant
shall be solely responsible for any unemployment or disability insurance
payments, or any social security, income tax or other withholdings, deductions
or payments which may be required by federal, state or local law with respect to
any sums paid to Consultant by the Company, and shall furnish the Company with a
certificate evidencing Consultant’s workers compensation insurance coverage.

 

7. Controlling Law/Remedies. The execution, validity, interpretation and
performance of this Agreement shall be determined and governed by the laws of
the State of Nevada without giving effect to any principles thereof relating to
the conflict of laws.



 



2

 

 

8. Amendments; Waivers. This Agreement cannot be changed, modified or amended,
and no provision or requirement hereof may be waived, without the consent in
writing of the Consultant and the Company. No waiver by a party of the breach of
any term or covenant contained in this Agreement shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile or email transmission, and a facsimile or email
transmission of this Agreement or of a signature of a party will be effective as
an original.

 

10. Entire Agreement. This Agreement contains the entire agreement of the
Parties with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 



  OWP Ventures, Inc.         By: /s/ Craig Ellins     Craig Ellins, Chief
Executive Officer         CONSULTANT:         /s/ Bruce Raben   Bruce Raben

 

 

3



 

 



